UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-03916 Name of Registrant: Vanguard Specialized Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: January 31 Date of reporting period: April 30, 2016 Item 1: Schedule of Investments Vanguard Precious Metals and Mining Fund Schedule of Investments As of April 30, 2016 Market Value Shares ($000) Common Stocks (98.5%) Diversified Metals & Mining (13.9%) 1 Nevsun Resources Ltd. 36,609,597 136,845 BHP Billiton plc 4,276,176 58,432 * Lundin Mining Corp. 12,932,010 50,813 ^ Boliden AB 2,580,000 45,125 BHP Billiton Ltd. 2,644,661 41,301 Antofagasta plc 3,358,480 23,786 * Balmoral Resources Ltd. 5,552,174 3,009 *,^ Trevali Mining Corp. 4,050,000 2,001 *,1 Aguia Resources Ltd. 23,529,412 1,886 Fertilizers & Agricultural Chemicals (0.9%) Potash Corp. of Saskatchewan Inc. 1,356,629 24,004 Gold (57.4%) Goldcorp Inc. (New York Shares) 6,157,611 124,076 Randgold Resources Ltd. ADR 1,162,627 116,844 Agnico Eagle Mines Ltd. (New York Shares) 2,225,300 105,056 Acacia Mining plc 20,100,627 103,180 Franco-Nevada Corp. 1,397,403 98,042 Newmont Mining Corp. 2,624,161 91,767 * Kinross Gold Corp. 15,000,000 85,500 *,^ B2Gold Corp. 37,190,786 82,564 *,1 SEMAFO Inc. 16,874,948 75,182 Yamana Gold Inc. (New York Shares) 15,081,888 74,655 Barrick Gold Corp. 3,406,938 65,992 Royal Gold Inc. 723,226 45,288 Eldorado Gold Corp. (New York Shares) 10,364,400 43,634 Agnico Eagle Mines Ltd. 814,545 38,504 Yamana Gold Inc. 7,291,086 36,145 *,^ Pretium Resources Inc. 3,965,862 32,639 Alamos Gold Inc. (New York Shares) 4,342,744 31,268 *,^, 1 Premier Gold Mines Ltd. 10,004,859 29,902 *,^ Asanko Gold Inc. 8,479,366 27,438 *,1 Roxgold Inc. 25,375,000 26,898 Alamos Gold Inc. 3,627,542 26,165 ^ Osisko Gold Royalties Ltd. 1,634,820 21,890 * Torex Gold Resources Inc. 10,753,987 19,113 * Guyana Goldfields Inc. 3,019,501 17,520 * Alacer Gold Corp. 5,752,073 15,587 *,^ Kirkland Lake Gold Inc. 1,860,000 14,187 *,^ Primero Mining Corp. 7,230,000 13,599 * New Gold Inc. 1,931,074 9,076 * Endeavour Mining Corp. 630,058 8,481 * Gold Road Resources Ltd. 17,488,210 6,627 * B2Gold Corp. (Toronto Shares) 1,860,800 4,138 *,^ Continental Gold Inc. 1,700,000 3,753 Goldcorp Inc. 183,500 3,697 Eldorado Gold Corp. 710,600 2,996 * Saracen Mineral Holdings Ltd. 2,589,666 2,107 * Gold Road Resources Ltd. 4,204,546 1,582 * Perseus Mining Ltd. 1,602,501 705 * Osisko Gold Royalties Warrants Exp.02/26/2019 231,787 617 Newmarket Gold 191,300 540 *,1 Apex Minerals NL 55,654,166 — Other (0.4%) Bunge Ltd. 124,712 7,795 *,2 Barkerville Gold Mines Ltd. PP 6,387,000 2,611 * Dalradian Resources Warrants Exp.10/07/2017 22,812,500 545 *,2 Rescue Radio Corp. 15,955 — Precious Metals & Minerals (14.9%) 1 Dominion Diamond Corp. 8,093,473 92,952 ^ Tahoe Resources Inc. (New York Shares) 4,678,633 66,109 *,^, 1 Kaminak Gold Corp. Class A 29,665,853 46,105 Fresnillo plc 2,637,666 42,996 * Stillwater Mining Co. 3,173,012 38,711 Tahoe Resources Inc. 2,689,463 37,983 ^ Lucara Diamond Corp. 8,331,525 21,249 *,1 Dalradian Resources Inc. 22,812,500 19,454 * Mountain Province Diamonds Inc. 3,997,539 17,014 Petra Diamonds Ltd. 5,437,777 9,395 Silver (8.6%) *,^, 1 Hochschild Mining plc 50,864,763 116,135 *,^ First Majestic Silver Corp. 4,513,000 48,018 * Fortuna Silver Mines Inc. 6,326,871 40,492 *,^ MAG Silver Corp. 1,424,523 18,483 * Endeavour Silver Corp. 520,000 2,159 Specialty Chemicals (2.4%) ^ Umicore SA 773,783 38,627 Johnson Matthey plc 554,463 23,435 Total Common Stocks (Cost $2,474,636) Precious Metals (0.1%) * Platinum Bullion (In Troy Ounces) 2,009 2,159 Total Precious Metals (Cost $1,213) Coupon Temporary Cash Investment (7.7%) Money Market Fund (7.7%) 3,4 Vanguard Market Liquidity Fund (Cost 0.495% 202,310,169 202,310 Total Investments (106.3%) (Cost $2,678,159) Other Assets and Liabilities-Net (-6.3%) 4 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $139,192,000. 1 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 2 Restricted securities totaling $2,611,000, representing 0.1% of net assets. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $145,760,000 of collateral received for securities on loan. ADR—American Depositary Receipt. PP—Private Placement. A . Security Valuation : Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Precious metals are valued at the latest quoted bid prices. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Foreign Currency : Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
